Fourth Court of Appeals
                               San Antonio, Texas
                                   November 25, 2015

                                  No. 04-15-00576-CV

                  IN THE INTEREST OF J.J.B.ET AL., CHILDREN,

                From the 45th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-PA-00411
                      Honorable Martha B. Tanner, Judge Presiding


                                     ORDER
    Appellant Krystal Barrera's motion for extension of time to file brief is hereby
GRANTED. Time is extended to December 9, 2015.




                                                _________________________________
                                                Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of November, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court